DETAILED ACTION

In the response filed 5 April 2021, claims 3, 9, 11, and 13 were amended.  Claim 14 was cancelled Claims 1-11, 13 14 remain pending.  Claims 1, 2, and 5-8 remain allowable.  Due to the amendment of the claims, the 35 USC 102 rejections of claim 3, 4, 9-11, 13 and 35 USC 103 rejections of claim 14 are removed, but new 35 USC 103 rejections of claims 3, 4, 9-11, and 13 are added.  


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, 9-11, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Failing, US Patent Application Publication No. US 2011/0302078 A1 in view of Odachi et al, US Patent No. 5,617,003.
In reference to claim 3, Failing teaches an electric power transmission device (Figure 2, 110) for a vehicle (Figure 2, 120) that is configured to transmit electric power to an electric power 
an electric power transmitter configured to transmit electric power to the electric power reception device in a non-contact manner (Figure 2, 235, 238); 
a communicator configured to receive information related to the electric power reception device (Figure 2, 241, vehicle information from Figure 9); and 
a controller configured to determine whether non-contact charging from the electric power transmission device to the electric power reception device is not possible based on the information received by the communicator (Figure 13, 1350, paragraph [0274], Figure 29A, 2905, for instance position of the vehicle) and whether or not the electric power receiver can be aligned with the electric power transmitter (Figure 31, 3130, determining if the alignment can be improved and 3160 determining whether or not there is a problem with the transfer) and determine that non-contact charging is possible based a determination that the electric power receiver can be aligned with the electric power transmitter; (Figure 31, 3130, determining if the alignment can improved) wherein the communicator is configured to transmit a notification to the electric power transmission device that non-contact charging is not possible when non-contact charging is not possible (Paragraph [0699-0700] inability to charge is communicated to the user including communicating a notification from the energy transfer system to the vehicle GUI).
Failing differs from the claimed invention in that Failing does not teach wherein the electric power is transmitter movable, and determining a position of the electric power transmitter based on the information received by the communicator.  
Odachi teaches an electric power transmission device that wherein the electric power is transmitter movable (column 4, lines 21-22), and determines a position of the electric power transmitter based on the information received by a communicator (column 5, line 42-67).  Accordingly, it would have been obvious for one of ordinary skill in the art at the time of invention to incorporate the teachings of Odachi into the teachings of Failing to make an electric 

In reference to claim 4, Failing in view of Odachi teaches wherein the controller is configured to notify a passenger of the result (Failing, Paragraph [0699-0700] Figure 10, 1021 or 1060, GUI provided the information to the user).
		In reference to claim 9, Failing in view of Odachi teaches information includes a shape of the electric power receiver (Failing, Figure 17, paragraph [0322]).
	In reference to claim 10, Failing in view of Odachi teaches wherein the electric power transmission device prepares for electric power transmission according to the determinations (Failing, Figure 29B, 2955, 2960, Paragraphs [0687-0690]).
	In reference to claim 11, Failing in view of Odachi teaches wherein the information includes a size of the electric power transmission unit (Failing, Figure 10, 1060, energy transfer rate, energy transfer voltage).
		In reference to claim 13, Failing in view of Odachi teaches the electric power transmission device includes a plurality of electric power transmitters, and the electric power transmission device determines the electric power transmitter used to transmit electric power among the plurality of the electric power transmitters based on the result (Failing, Figure 17, paragraph [0320]).


Allowable Subject Matter
Claims 1, 2, and 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not teach or clearly suggest a controller configured to transmit a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 4, 9-11, and 13 have been considered but are moot because the new ground of rejection does not rely the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888.  The examiner can normally be reached on Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.B/Examiner, Art Unit 2851    




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851